COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00209-CV


$6,867.00 IN U.S. CURRENCY                                           APPELLANT

                                            V.

THE STATE OF TEXAS                                                     APPELLEE

                                        ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. D371-S-13491-17

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On September 28, 2017, we notified appellant that an appelant’s brief had

not been filed as required by Texas Rule of Appellate Procedure 38.6(a). See

Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for want of

prosecution unless, within ten days, appellant filed with the court an appellant’s

brief and a motion reasonably explaining the failure earlier to file an appellant’s


      1
          See Tex. R. App. P. 47.4.
brief and the need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1),

42.3(b). We have not received any response.

      Because appellant has failed to file a brief after having been given an

opportunity to provide a reasonable explanation for the failure, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay the costs of this appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: KERR, J.; SUDDERTH, C.J.; and PITTMAN, J.

DELIVERED: October 26, 2017




                                    2